Citation Nr: 1030745	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  05-04 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD).  

3.  Entitlement to an increased rating for coronary artery 
disease (CAD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The Veteran had active service from October 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  The evidence of record does not preponderate against the 
Veteran's claim that a headache disorder relates to service.  

2.  From October 24, 2003 to June 28, 2006, the Veteran's PTSD 
caused severe occupational and social impairment.    

3.  From June 28, 2006, the Veteran's PTSD has caused total 
occupational and social impairment.        

4.  From October 24, 2003 to May 5, 2005, the Veteran's heart 
disorder was productive of a workload greater than 5 METs but not 
greater than 7 METs, which resulted in dyspnea, fatigue, angina, 
and dizziness.    

5.  From May 5, 2005, the record indicates that the Veteran has 
experienced left ventricular dysfunction with an ejection 
fraction below 50 percent, and a workload of greater than 3 METs 
but not greater than 5 METs.    


CONCLUSIONS OF LAW

1.  A headache disorder was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  From October 24, 2003 to June 28, 2006, the criteria for a 
disability evaluation of 70 percent, for the Veteran's service-
connected PTSD, had been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).

3.  Since June 28, 2006, the criteria for a disability evaluation 
of 100 percent, for the Veteran's service-connected PTSD, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).

4.  From October 24, 2003 to May 5, 2005, the criteria for a 
disability rating of 30 percent, for a service-connected heart 
disorder, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code 7005 (2009).

5.  From May 5, 2005, the criteria for a disability rating of 60 
percent, for a service-connected heart disorder, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided here have been properly developed for 
appellate purposes.  The Board will then address the merits of 
the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised 
of the law and regulations applicable to this matter, the 
evidence that would be necessary to substantiate the claims, and 
whether the claims have been fully developed in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
More specifically, VA is required to notify a claimant of the 
evidence and information necessary to substantiate a claim and 
whether the claimant or the VA is expected to provide the 
evidence, and is required to request from the claimant any other 
evidence in his or her possession that pertains to the claim.  
Id.

VA provided the Veteran with notification letters in March 2004 
and February 2008.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
The Veteran was informed of the elements of his claims, and of 
the evidence necessary to substantiate the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  See also 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009) (notice 
need not be Veteran specific, provide alternative diagnostic 
codes or ask the Veteran to submit evidence indicative of daily 
life impairment).  The Veteran was advised of the respective 
duties of the VA and of the Veteran in obtaining evidence needed 
to substantiate his claims.  VA requested from the Veteran 
relevant evidence, or information regarding evidence which VA 
should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also 73 Fed. Reg. 23353 (the requirement of requesting that 
the claimant provide any evidence in his/her possession that 
pertains to the claim was eliminated by the Secretary [effective 
May 30, 2008] during the course of this appeal, and this change 
eliminates the fourth element of notice as required under 
Pelegrini).  And, though the Veteran was not provided with 
complete VCAA notification prior to the adverse rating decision 
on appeal, following full notification the RO readjudicated his 
claims in supplemental statements of the case of record.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006) (a timing error may be cured by a new VCAA 
notification letter followed by a readjudication of the claim).  
Based on this background, the Board finds VA's untimely notice in 
this matter to be harmless error.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.

The VCAA provides that the assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary, 
as further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been 
satisfied as well.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  VA 
obtained medical records relevant to this appeal.  And the 
Veteran has undergone VA medical examinations for his claims.      

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in this 
appeal.  Therefore, the Veteran has not been prejudiced as a 
result of the Board deciding his claims here.

II.  The Merits of the Claim for Service Connection

The Veteran claims that he has had a headache disorder since 
service.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 38 
U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) (2009).  When a 
Veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2009).

Service connection may be awarded where the evidence shows that a 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has the condition.  38 
C.F.R. §§ 3.303(b), 3.307, 3.309 (2009).  If there is no evidence 
of a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
disease that is diagnosed after discharge from active service, 
when the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

In this matter, the record clearly demonstrates that the Veteran 
has a current headache disorder.  This is demonstrated in private 
and VA treatment records dated since the early 2000s, and in a 
June 2006 VA compensation examination report.  Moreover, the 
Veteran's own statements, and a statement submitted by his 
spouse, support the claim to a headache disorder.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to 
establish the presence of observable symptomatology).  

Certain evidence of record indicates that the headache disorder 
does not relate to service.  The Veteran's service treatment 
records do not contain reference to headaches or a headache 
disorder.  The earliest medical evidence of record of a headache 
disorder is noted in the early 2000's.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a claim 
of service connection).  And the Veteran did not claim service 
connection for his disorder until December 2003, which is over 36 
years following discharge from service.  See Shaw v. Principi, 3 
Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).    

Nevertheless, the evidence does not preponderate against the 
Veteran's claim to service connection.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996) (to deny a claim on its merits, the 
evidence must preponderate against the claim).  In statements of 
record, the Veteran has clearly indicated that he has had a 
headache disorder since service.  His lay statements indicate 
that he has experienced a continuity of symptomatology since 
then.  

Laypersons are generally not capable of opining on matters 
requiring medical knowledge (e.g., whether a disorder relates to 
service).  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  But lay testimony is competent to establish the presence 
of observable symptomatology.  See Layno, supra.  Indeed, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  The Board 
is within its province to weigh lay evidence and to make a 
credibility determination as to whether such evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In this matter, the Board finds the lay statements of record 
probative on the issue of whether the Veteran has had a headache 
disorder since service.  The Veteran's headaches are observable 
symptomatology and may be diagnosed by readily identifiable 
features such as pain.  Moreover, the Board has noted no evidence 
of record - medical or otherwise - that directly counters his 
statements.  As such, service connection is warranted for 
headaches under 38 C.F.R. § 3.303(b).

III.  The Merits to the Claims for Increased Rating

On October 24, 2003, the Veteran claimed service connected for 
PTSD and a heart disorder.  The RO granted these claims in June 
2004.  The RO assigned a 30 percent evaluation for PTSD and a 10 
percent evaluation for CAD, effective the date of the Veteran's 
claims.  The Veteran appealed the assigned ratings to the Board, 
arguing that higher evaluations are warranted for PTSD and CAD.  

During the pendency of the appeal, in a February 2010 
supplemental statement of the case of record, the RO increased 
the Veteran's disability evaluations.  A 70 percent evaluation 
was assigned for PTSD, and a 60 percent evaluation was assigned 
for CAD.  Each increased evaluation was effective June 28, 2006.  
The Veteran has continued to maintain that higher evaluations 
have been due here.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(an appellant is presumed to be seeking the maximum available 
benefit even where an increase is granted during the appeal 
period).     

In this decision, the Board must review the evidence of record, 
and must determine whether ratings in excess of 30 and 10 
percent, for PTSD and CAD, respectively, were warranted prior to 
June 28, 2006, and whether ratings in excess of 70 and 60 
percent, for PTSD and CAD, respectively, have been warranted 
since then.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in 
cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim). 

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the 
Veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 
5107(b).

The Board will address the Veteran's claims for increase 
separately below. 

      A.  PTSD

Diagnostic Code 9411 of 38 C.F.R. § 4.130 addresses PTSD.  Under 
that code, ratings of 0, 10, 30, 50, 70, and 100 percent may be 
assigned.  As indicated, VA has already found a 30 percent rating 
warranted here from the date of the Veteran's claim in October 
2003.  The Board will now determine whether a rating in excess of 
30 percent was warranted prior to the increase to 70 percent, 
effective June 28, 2006.  The Board will then determine whether a 
rating in excess of 70 percent has been warranted since June 28, 
2006.  

A 50 percent rating is warranted under DC 9411 for occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and the inability to 
establish and maintain effective relationships. 

A 100 percent evaluation is under DC 9411 for total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, DC 9411.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned. 38 C.F.R. § 4.7.

In this matter, the Board finds a 70 percent rating warranted 
from the date of claim on October 24, 2003, and a 100 percent 
evaluation warranted from June 28, 2006 (the date of a VA 
compensation examination report of record).  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.440.  



From October 24, 2003: 

The evidence of record dated since the time of the Veteran's 
October 24, 2003 claim until June 2006 consists of private and VA 
treatment records, lay statements from the Veteran and his 
spouse, a letter from the Veteran's private treating psychiatrist 
dated in September 2003, and VA compensation examination reports 
dated in April 2004 and June 2005. 

The September 2003 letter from the Veteran's treating 
psychiatrist states that the Veteran experiences flashbacks of 
death and combat from Vietnam, auditory hallucinations, guilt, 
nightmares, hypervigilance, hyperarousal, a sensitive startle 
response, emotional withdrawal, anxiety, depression, 
irritability, and tearfulness.  The physician stated that the 
Veteran's PTSD symptoms had become "increasingly severe in 
intensity and they have become progressively worse."

This letter is succeeded by a statement from the Veteran's spouse 
in October 2003, who described the Veteran as experiencing sleep 
disturbances including night sweats, sensitivity to noises, 
hypervigilance, nervousness, tremors, anger, frigidity, 
depression, and extreme hostility.  

VA medical evidence dated between 2004 and 2006 tends to 
reinforce the earlier evidence characterizing the Veteran's PTSD 
as severe.  The April 2004 VA examiner noted each of the 
complaints/symptoms noted by the Veteran's private psychiatrist 
and spouse, and assigned the Veteran a Global Assessment of 
Functioning (GAF) score of 40, which indicates "major 
impairment" in several areas of life and even some impairment in 
reality testing or communication (e.g., illogical, obscure, or 
irrelevant speech).  See Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), 5th edition, published by the American 
Psychiatric Association.  This examiner stated that the Veteran 
functioned well for many years following service, but experienced 
a delayed onset of his disorder.  

The June 2005 VA examiner assigned the Veteran a higher GAF score 
of 60, which indicates moderate impairment.  But this examiner's 
specific findings reinforced the severity of the Veteran's PTSD 
as detailed in earlier medical evidence.  This report noted 
several medications prescribed for the Veteran for depression and 
anxiety.  He noted that the Veteran experiences 3-4 nightmares 
per week, 4-5 flashbacks per week, frequent anxiety, social 
isolation, guilt, auditory and visual hallucinations, 4-5 weekly 
panic attacks, severe trembling, and tearfulness.  And he noted 
the Veteran's hyperarousal, disillusionment, demoralization, and 
detachment.

The Board has also considered the Veteran's own descriptions of 
his symptoms.  In his July 2004 notice of disagreement, his 
January 2005 substantive appeal, and his March 2008 statement, 
the Veteran noted 3-4 panic attacks and flashbacks per week, his 
suicidal and homicidal ideation, his delusions about being in 
Vietnam, his frequent sleep disturbances, his inability to focus 
and concentrate, and his difficulty in maintaining relationships 
with people.      

A 70 percent evaluation is warranted based on this evidence 
because this evidence shows that the Veteran's PTSD has caused 
occupational and social impairment with deficiencies in most 
areas of his life.  The evidence has consistently shown that the 
Veteran has near-continuous panic or depression affecting his 
ability to function independently, appropriately and effectively, 
has difficulty in adapting to stressful circumstances, and, to a 
certain extent, has impairment in establishing and maintaining 
relationships.  38 C.F.R. § 4.130, DC 9411.

The Board finds a 100 percent rating unwarranted based on this 
evidence, however.  As noted in the June 2005 report, the Veteran 
was logical and sequential.  He denied delusions.  He was 
cooperative, demonstrated a good memory, and denied obsessive or 
ritualistic behavior.   

In sum, the evidence prior to June 2006 indicated that the 
Veteran did not experience gross impairment in thought processes 
or communication or persistent delusions or hallucinations.  The 
evidence did not indicate grossly inappropriate behavior, or 
behavior that indicated a persistent danger of hurting himself or 
others.  And the evidence did not indicate that the Veteran 
experienced an inability to perform activities of daily living, 
or that he was disoriented to time or place.  The evidence 
indicated that, though the Veteran had difficulties, he was 
coherent, logical, cognitively sound, alert, and oriented.  See 
38 C.F.R. § 4.130, DC 9411.  During that time, the record did not 
show the type of cognitive and behavioral impairment reserved for 
a 100 percent evaluation.  For these reasons, a 100 percent 
rating was not warranted between October 2003 and June 2006.  

From June 28, 2006:

The evidence of record dated from June 28, 2006 indicates, 
however, that the Veteran's PTSD has rendered him totally 
occupationally impaired.  This evidence consists of more 
statements from the Veteran, VA treatment records, and June 2006 
and October 2008 VA compensation examination reports.  The June 
2006 VA examiner assigned the Veteran a GAF score of 40.  This 
examiner noted the symptoms noted earlier, and stated that the 
Veteran's PTSD included major depression and a panic disorder 
with agoraphobia.  This examiner also stated that, due to PTSD, 
the Veteran "is unlikely to be able to function adequately in a 
workplace setting."  Similarly, the October 2008 VA examiner 
noted the "severe impact" of the Veteran's PTSD on his social 
functioning, and that he "is unemployable ... due to his PTSD 
symptoms."  The examiner continued that the Veteran's "severe 
level of anxiety, significant fatigue, and moderate to severe 
anhedonia would make looking and applying for a job nearly 
impossible."  And finally, the Board notes the September 2009 to 
April 2010 VA treatment records, in which the Veteran's treating 
psychiatrist assigned a GAF score as low as 33, which indicates 
major impairment.  The physician described the Veteran as 
delusional, hallucinatory, angry, depressive, tearful, and 
potentially dangerous.  He even stated that the Veteran should 
receive 100 percent for his PTSD.  

In summary, the Board finds a 70 percent rating warranted for 
service-connected PTSD from October 24, 2003, and a 100 percent 
rating warranted from June 28, 2006.  See Fenderson and AB, both 
supra.  The preponderance of the evidence is against an 
evaluation in excess of that granted here.  The benefit-of-the-
doubt rule does not apply therefore to any claim for an 
additional increase beyond that granted in this decision.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


      B.  CAD

The Veteran's heart disorder is rated under Diagnostic Code 7005 
of 38 C.F.R. § 4.104.    

The rating formula for CAD under DC 7005 incorporates objective 
measurements of the level of physical activity, expressed 
numerically in METs, at which cardiac symptoms develop.  MET (one 
metabolic equivalent) is the energy cost of standing quietly at 
rest and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  See 38 C.F.R. § 4.104, Note 
2.  METs are measured by means of a treadmill test, if possible.  
Id.  

Ratings of 10, 30, 60, and 100 percent are authorized under DC 
7005.  As noted earlier, the Veteran has received a 10 percent 
rating from October 24. 2003 to June 28, 2006, and a 60 percent 
rating since June 28, 2006.  As such, the Board will limit its 
analysis to whether a rating of 30, 60, or 100 percent has been 
warranted here prior to June 2006, and whether a 100 percent 
evaluation has been warranted since then.    

Under DC 7005, a 30 percent rating is warranted with documented 
coronary artery disease resulting in a workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, echocardiogram, 
or X-ray. 

A 60 percent rating is warranted where there is more than one 
episode of acute congestive heart failure in the past year; or 
where a workload of greater than 3 METS but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.    

A 100 percent rating requires chronic congestive heart failure, 
or; workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 percent.  38 C.F.R. § 
4.104, Diagnostic Code 7005 (2009).  

In this matter, the relevant evidence of record consists of 
private and VA treatment records, and VA compensation examination 
reports dated in April 2004, June 2006, and November 2008.  For 
the reasons detailed below, the Board finds a 30 percent rating 
warranted from the date of claim on October 24, 2003, and a 60 
percent evaluation warranted from May 5, 2005.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

The April 2004 VA examiner indicated a review of the claims file.  
He indicated diagnosis of CAD 5 to 8 years earlier, and 
subsequent catheterization with angioplasty and stent placement.  
The examiner noted the Veteran's complaints of recurrent chest 
and shoulder discomfort.  The Veteran indicated no associated 
diaphoresis or sweating, dyspnea, orthopnea, or paroxysmal 
nocturnal dyspnea.  The examiner noted a treadmill test of August 
2003 in which the Veteran exercised to a level of 7 METs.  His 
left ventricular ejection fraction was 79%.  The examiner 
indicated that although electrocardiographic changes suggested 
the possibility of ischemia, the thallium nuclear medicine 
portion of the stress test was negative of any reversible or non-
reversible ischemic changes.  The examiner concluded that the 
Veteran had no current ischemia.  He described the Veteran's CAD 
as "not currently symptomatic."  Nevertheless, based on the 
Veteran's consistent complaints of angina, and the August 2003 
test indicating a workload of 7 METs or lower, a 30 percent 
evaluation was warranted during this period.  See 38 C.F.R. § 
4.104, DC 7005.  
       
A July 2004 private medical report indicates that the Veteran 
underwent left heart catheterization, coronary angiography.  This 
record indicates that the Veteran had been complaining of angina.  
A left ejection fraction measurement of 60% was noted.  No data 
regarding METs is noted in these records.  

In its review of private and VA treatment records, the Board 
notes a March 2005 imaging study indicating an ejection fraction 
on the left side of 60 percent.  This report indicated a "normal 
study."  But treatment records throughout 2005 indicate 
complaints of chest pain.  And a May 5, 2005 echocardiogram 
indicated a left ejection fraction of 45-50 percent, and 
"borderline concentric left ventricular hypertrophy."  Based on 
this evidence - in particular the ejection fraction measurement 
below 50 percent - a 60 percent evaluation has been warranted for 
"left ventricular dysfunction with an ejection fraction of 30 to 
50 percent."  38 C.F.R. § 4.104, DC 7005.  
    
The findings in the June 2006 and November 2008 VA compensation 
examination reports confirm the appropriateness of the 60 percent 
evaluation.  The June 2006 examiner noted daily fatigue, weekly 
angina, monthly dizziness, and dyspnea on moderate exertion.  
That report noted an ejection fraction below 50 percent.  And the 
November 2008 VA compensation examination report indicated 
shortness of breath, dizziness, fatigue, and dyspnea on mild 
exertion.  Even though this examiner indicated a normal 
echocardiogram and an ejection fraction over 50 percent, the 
examiner noted a workload of 4 METs.       

The Board notes that the June 2006 VA report noted a workload of 
less than 3 METs, which approximates the criteria for a 100 
percent evaluation under DC 7005.  But the Board finds a 100 
percent evaluation unwarranted here.  As indicated, a 100 percent 
rating requires chronic congestive heart failure, or; workload of 
3 METs or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic 
Code 7005 (2009).  The evidence here does not indicate chronic 
congestive heart failure, or an ejection fraction less than 30 
percent.  And despite the workload noted in June 2006, the 
preponderance of the evidence indicates a workload greater than 3 
METs.  Again, treatment records and reports prior to June 2006 
indicate METs greater than 3, as does the November 2008 VA 
report, which noted a workload of 4 METs.  








In summary, the Board finds a 30 percent rating warranted for 
service-connected CAD from October 24, 2003, and a 60 percent 
rating warranted from May 5, 2005.  See Fenderson and AB, both 
supra.  The preponderance of the evidence is against an 
evaluation in excess of that granted here.  The benefit-of-the-
doubt rule does not apply therefore to any claim for an 
additional increase beyond that granted in this decision.  38 
U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

1.  Entitlement to service connection for headaches is granted.    

2.  Entitlement to a 70 percent disability evaluation, for 
service-connected PTSD, is granted from October 24, 2003, subject 
to regulations governing the payment of monetary awards.

3.  Entitlement to a 100 percent disability evaluation, for 
service-connected PTSD, is granted from June 28, 2006, subject to 
regulations governing the payment of monetary awards.

4.  Entitlement to a 30 percent disability evaluation, for 
service-connected CAD, is granted from October 24, 2003, subject 
to regulations governing the payment of monetary awards.

5.  Entitlement to a 60 percent disability evaluation, for 
service-connected CAD, is granted from May 5, 2005, subject to 
regulations governing the payment of monetary awards.



___________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


